Campbell, C. J.
The bill in this case was filed to sot aside an award of compensation for lands over which complainant laid its track. Defendant owned a parcel of land *25at the corner of a street running east and west, in the plat of Fort Gratiot, which lies above Port Huron, and of another street running north and south, which is the one used for the railway. Proceedings had been taken to condemn the land, which were set aside as illegal, and other litigation had arisen and was pending. On the eighteenth day of May, 1886, a jury had been impaneled in an action for damages brought by defendant against complainant, and the trial was pending, when an arrangement was made to end the whole controversy by the arbitration of the twelve persons who had been so impaneled. This was made by articles executed, not only by the parties to the suit, but also by Mary Calla-nan, defendant’s wife, who was regarded as a proper party because the land was occupied as the family homestead. By this document the following was agreed upon:
“The twelve jurors shall proceed to an inspection of the premises, and shall ascertain what the title or claim of Michael Callanan is to the property occupied by the said Port Huron & Northwestern Railway Company on Twelfth street and Superior street, adjoining lot 37, above mentioned; and after having so ascertained shall estimate its value, and all damages to which the said Michael Callanan may be entitled as against the said company, and shall state in their award the amount thereof, taking into consideration $75 already paid by said company to said Callanan, and deducting the same from such sum so found by them.”
Provision was then made for a conveyance by Callanan. The document then proceeds:
“The said jury shall report to this court their award, without further proofs, upon their own view of the premises, and that award shall be treated as a verdict, and final judgment to be entered therein, without costs to either party. In case the jury are unable to agree, a majority verdict shall stand as the verdict of the jury.”
This jury, after viewing the ground, brought in an award of four hundred and seventy-five dollars, leaving four hundred dollars payable after deducting the former payment of seventy-five dollars.
This bill is filed to impeach and set aside this determina*26tion. The grounds set up are, in brief, that Callanan got representations before the jury which were false, to the effect that Mr. Atkinson, the complainant’s solicitor in this case, had received.seven hundred and fifty dollars damages for a parcel of the same size as Callanan’s, and by further representing that Callanan’s lot included all the land inclosed in the same fence, whereas he only owned half of that land. It is also set up that the damages are grossly excessive.
There is power in a court of equity to relieve against awards in some cases where there has been fraud and misconduct in the arbitrators, or they have acted under manifest mistake, and perhaps in some defined and undefined cases. But it is evident that there are great objections to any general interference by courts with awards. They are made by a tribunal of the parties’ own selection, who are, usually at least, expected to act on their own view of law and testimony more freely and less technically than courts and regular juries. They are also generally expected to frame their decisions on broad views of justice, which may sometimes deviate from the strict rules of law. It is not expected that after resorting to such private tribunals either party may repudiate their action and fall back on the courts. And equity, on whatever pretext it may intervene in such cases, does so upon the reason that the tribunal has not really acted within the lines of the duty laid upon it, and has not in fact carried out the agreement under which it has obtained authority to proceed.
Without going into theoretical questions, we must look at this case upon the facts. There is a good deal of rather vague and some direct testimony tending to show that untrue-rumors reached some of the jurors of the sum received by Mr. Atkinson, and that some of the jurors misapprehended the dimensions of defendant’s land. There is also varying testimony concerning its value.
But when the record is closely scanned there is nothing which leads us to suppose that a majority of the jurors acted on any such rumors, or knew of them, and there is nothing whatever to indicate fraud or wrong in them. The parties *27were both represented on the ground, and there was every facility for ascertaining the identity of the land. There appears to have been no discussion among the jurors based on any false assumption upon any subject, and there is nothing indicating tampering or fraud by defendant. On the contrary, in our opinion, the jury had full means of knowing what they were to appraise, and there is nothing which leads us to believe that a majority, at least, failed to act upon their own judgment. It is not within our province, to determine the value of the land or the damage done to it by the railway, and we cannot review the amount of the award deliberately made, merely for excess; but there is testimony indicating that a front of two hundred feet is-damaged, if not made ineligible for frontage on what was-meant to be a street; and whether a diminution in value of something more than two dollars a foot front really exists, the record certainly does not demonstrate that it is beyond reason and outrageous to find it. By the terms of the submission, the arbitrators were to act upon their own view, without further proofs,-and there is no proof whatever indicating that a majority did not so form ah opinion fairly,'and are not entirely satisfied with it. Under the submission a majority could act. In fact the verdict was unanimous.
The bill itself is deficient in tangible allegations. The testimony is still more unsatisfactory. .After a full and ingenious argument, we are unable to find in the record any ground for filing snch a bill against this award.
The case is peculiar, because the submission was made when apparently the same jury could not have failed to find-some amount of damages for the invasion of defendant’s rights, and when litigation had been considerable and, of course, expensive. The inevitable consequence of such a litigation as this must be to cause a greater expense on both sides than any possible difference in damages would probably create. If’ not warranted by a clear showing of abuse and unfairness, it is practically oppressive, and we think it open to that charge as claimed by defendant’s counsel on the argument. As the court below, after a hearing, dismissed *28the bill, and we can find no good reasons for appealing, we think something should be awarded to prevent the defendant from losing too large a share of the damages granted him, and we allow fifty dollars, in addition to the ordinary costs of affirmance.
The decree will be affirmed accordingly.
The other Justices concurred.